— In a paternity proceeding pursuant to Family Court Act article 5, the mother appeals from an order of the Family Court, Kings County (Demarest, J.), dated October 29, 1987, which, after a hearing, granted the father unsupervised visitation with the parties’ child.
Ordered that the order is affirmed, without costs or disbursements.
"Visitation is a joint right of the noncustodial parent and of the child” (Weiss v Weiss, 52 NY2d 170, 175). "[T]he best interests of a child lie in being nurtured and guided by both of [her] natural parents” (Daghir v Daghir, 82 AD2d 191, 193, *600affd 56 NY2d 938). "Absent extraordinary circumstances, where visitation would be detrimental to the child’s well-being, a noncustodial parent has a right to reasonable visitation privileges” (Twersky v Twersky, 103 AD2d 775, 776; Matter of Schack v Schack, 98 AD2d 802). We agree with the court’s determination, after fully exploring the issue, that there is no indication that unsupervised visitation by the father poses any risk to his daughter. We note that where there is conflict in the evidence, this court accords due deference to the hearing court, which has seen and evaluated the evidence at first hand (see, e.g., Matter of Gloria S. v Richard B., 80 AD2d 72, 76; Matter of Schack v Schack, supra). We find that the Family Court’s order granting the father unsupervised visitation has a sound and substantial basis in the record (see, Matter of Schack v Schack, supra). We note that this determination is in accord with the recommendation of the Law Guardian and the Victims’ Services Agency Supervisor of Visitation. Mollen, P. J., Thompson, Lawrence and Kunzeman, JJ., concur.